  Case 3:18-cr-00118-HEH Document 24 Filed 04/23/20 Page 1 of 3 PageID# 156




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

 UNITED STATES OF AMERICA                     )
                                              )
         v.                                   )     Criminal No. 3:18-cr-00118-HEH
                                              )
 CHRISTOPHER BRANNAN,                         )
                                              )
                Defendant.                    )
                                              )

         GOVERNMENT’S POSITION WITH REGARD TO DEFENDANT’S
         LETTER MOTION FOR DIRECT HOME CONFINEMENT UPON
                        RELEASE FROM BOP

        COME NOW the United States of America, by its attorneys, G. Zachary Terwilliger,

United States Attorney for the Eastern District of Virginia, and Brian R. Hood, Assistant

United States Attorney, responding to the Defendant’s Letter Motion requesting that the

Court recommend to the Bureau of Prisons (BOP) that the defendant be allowed to move to

direct home confinement rather than a residential reentry center (RRC) upon his release.

(ECF No. 23).

        The United States received information today from the defendant’s BOP case

manager, Jason Courtney, that the defendant is now qualified for the Covid-19 Home

Confinement placement, and further that a request has been made through the Baltimore

Residential Reentry Office for the defendant to be placed on home confinement on May 13,

2020.
  Case 3:18-cr-00118-HEH Document 24 Filed 04/23/20 Page 2 of 3 PageID# 157




       In summary, while the government does not oppose the defendant’s letter motion

request, it now appears to be moot.


                                      Respectfully submitted,

                                      G. ZACHARY TERWILLIGER
                                      UNITED STATES ATTORNEY

                              By:       /s/ Brian R. Hood        .
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      919 East Main Street, Suite 1900
                                      Richmond, VA 23219
                                      Telephone: (804) 819-5400
                                      Email: brian.hood@usdoj.gov




                                                2
  Case 3:18-cr-00118-HEH Document 24 Filed 04/23/20 Page 3 of 3 PageID# 158




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 23, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification to all counsel of record.

       Given the operational restrictions stemming from the current Covid-19 pandemic,

including reduced in-house staffing in government offices, a hard copy of the foregoing will be

sent by first class mail as soon as reasonably practical to the following:



                               Christopher Brannan
                               Registration No. 92716-083
                               FPC Cumberland
                               P.O. Box 1000
                               Cumberland, MD 21501




                                               Respectfully submitted,

                                               G. ZACHARY TERWILLIGER
                                               UNITED STATES ATTORNEY

                                         By:     /s/ Brian R. Hood        .
                                               Assistant United States Attorney
                                               United States Attorney’s Office
                                               919 East Main Street, Suite 1900
                                               Richmond, VA 23219
                                               Telephone: (804) 819-5400
                                               Email: brian.hood@usdoj.gov




                                                  3
